I dissent. That plaintiff is totally disabled and has been for a long time, does not seem to be disputed. That his condition is due to the injury sustained in 1930, seems to me to be apparent not only from the testimony of physicians but from the repeated reopening of his case through the intervening years. His family physician who treated him at the time of his injury testified:
"Q. Now having reference to February, 1937, could you say or could you state, Doctor, from your knowledge, whether this man's physical condition has gotten better or worse or remained stationery? A. I think he is progressively worse. Q. And in what way would you say he was progressively worse? A. Well, he has lost weight. He is weaker. He is unable — well, he is unable to concentrate on anything in particular and keep it there. He is not able now to do the manual labor of any husky boy — a ten or twelve year old. Q. Is there any connection between his present disabled condition and his injury occasioned by longshoring in your opinion, Doctor? A. Well, I knew Mr. LaLone for a good many years before he was injured and I know when he was longshoring, whenever there was a hard job or anything they called on him. He always held down his end of the job on any ship, anytime, anywhere. And he was a strong, husky man then and he could work all day and then go to a party at night and still be all right for the next day, but since his injury he hasn't been able to do any of this. Since his injury, as time goes on, he has progressively grown worse, both in his — well, now the X-rays showed no broken ribs at the time of his injury, but that doesn't preclude injury to some of the pleural lining of the lungs, which I always thought he had, some injury of the lungs at the time of his injury when his leg was broken and his chest was crushed and his back injured. That was all done at the same time."
Another physician — an examiner for the department of social security — testified: *Page 199 
"Q. And have you since that time formed an opinion as to whether he is or is not employable based upon your examinations? A. Yes, Sir. Q. And what is that opinion? A. I believe he is unemployable, although this isn't an official report into the Social Security. He has been sent back for re-examination for employability since that original examination. Q. And his rating at this time is unemployable based on your examination? . . . Q. Oh, yes, you did make a final rating? A. No. Q. Did you make a later rating? A. Only as a private patient to me. Q. And what is your finding based upon that examination as to employability? A. I believe that he is unemployable. Q. For what reason, Doctor, what disabilities, if any? A. My diagnosis, is that what you want? Q. If you please. A. My diagnosis is traumatic neurosis and hypertrophic arthritis of the spine."
Plaintiff was thirty-nine years old at the time of his injury and weighed between one hundred forty and one hundred fifty pounds. At the time of the hearing in the superior court, he weighed one hundred twenty-five pounds. For the department's physicians to say, in face of plaintiff's case history, that his arthritic condition preexisted his injury, is, to say the least, extravagantly speculative. That he is suffering from traumatic
neurosis and traumatic arthritis, seems to me to be established beyond a reasonable doubt. He should long ago have been classified as permanently disabled and placed on the pension rolls. *Page 200